Citation Nr: 1030648
Decision Date: 08/16/10	Archive Date: 09/09/10

Citation Nr: 1030648	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  04-36 064	)	DATE AUG 16 2010
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
coarctation of the aorta, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability.

3.  Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004, January 2005, and September 2006 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Winston-Salem, North Carolina (RO) and Board 
remand.  

The Board denied the Veteran's claim of entitlement to an 
increased rating greater than 50 percent for posttraumatic stress 
disorder (PTSD) and remanded the issues of entitlement to an 
increased rating greater than 10 percent for postoperative 
coarctation of the aorta and entitlement to a total disability 
rating based on unemployability (TDIU) by a January 2009 
decision.  The Veteran appealed the denial of his claim of 
entitlement to an increased rating for PTSD to the United States 
Court of Appeals for Veterans Claims (Court).  Based on a 
September 2009 Joint Motion for Remand (Joint Motion), the Court 
remanded the issue of entitlement to an increased rating for PTSD 
for additional reasons and bases in compliance with the Joint 
Motion.

A June 2010 letter was sent to the Veteran in which he was given 
90 days from the date of the letter to submit additional argument 
or evidence in support of his appeal prior to the Board's 
readjudication.  Neither the Veteran nor his representative have 
submitted any additional evidence or argument in support of the 
Veteran's claim.  In June 2010, the Veteran submitted a response 
to the 90-day letter indicating that he had no additional 
evidence to submit and that he wanted his claim to be 
readjudicated.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


ORDER TO VACATE

The Board denied the claim of entitlement to an increased rating 
greater than 50 percent for PTSD by a January 7, 2009 decision.  
In that decision, the Board also dismissed the issues of 
entitlement to an increased evaluation in excess of 10 percent 
for hypertension and entitlement to an initial compensable 
evaluation for a left thigh scar, denied entitlement to service 
connection for degenerative joint disease of the left hip and 
lumbar spine, and denied entitlement to an increased rating in 
excess of 10 percent for a shell fragment wound of the left 
thigh, Muscle Group XIII.  The Veteran appealed the denial of the 
issue of entitlement to an increased rating in excess of 50 
percent for PTSD to the Court.  Based on a September 2009 Joint 
Motion, the Court remanded the issue of entitlement to an 
increased rating for PTSD to the Board for additional reasons and 
bases as indicated, in compliance with the Joint Motion.

The Board may vacate an appellate decision at any time upon 
request of the Veteran or his or her representative, or on the 
Board's own motion, when a Veteran has been denied due process of 
law or when benefits were allowed based on false of fraudulent 
evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.904(a) (2009).  Here, the Court remanded that part of the 
Board's January 2009 decision that denied entitlement to an 
increased rating for PTSD based on the Joint Motion.  
Accordingly, in order to prevent prejudice to the Veteran, that 
portion of the January 2009 Board decision denying entitlement to 
an increased rating greater than 50 percent for PTSD must be 
vacated, and a new decision regarding that issue will be entered 
as if the portion of the Board decision addressing that issue had 
never been issued.




ORDER

That portion of the January 2009 Board decision which denied 
entitlement to an increased evaluation in excess of 50 percent 
for PTSD is vacated.


REMAND

I.  PTSD

VA has statutory and regulatory duties to notify and to assist 
the Veteran.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).  After a thorough review of the Veteran's claims 
file, the Board finds that remand is required because VA has not 
yet met its duty to assist with regard to the Veteran's claim for 
an increased evaluation for his PTSD.

A review of the Veteran's claims file reveals that there are 
additional private medical treatment records identified by the 
record pertaining to the Veteran's PTSD which have not been 
obtained.  Specifically, during his October 2008 hearing before 
the Board, the Veteran reported that he sought private medical 
treatment from Dr. Brown during the course of his appeal.  As 
private medical treatment records from Dr. Brown were identified 
and have not been associated with the claims file, the RO the RO 
should obtain copies of all of the Veteran's treatment records 
from Dr. Brown pertaining to the Veteran's PTSD.  The RO should 
also obtain any other relevant treatment records identified by 
the Veteran.  

II.  Heart Disorder and TDIU

In January 2009, the Board remanded the Veteran's claims for 
entitlement to an increased rating for a heart disorder and 
entitlement to a TDIU for additional development.  Specifically, 
the RO was instructed to provide the Veteran with a VA 
examination to determine the current severity of his service-
connected heart disorder and to provide the Veteran with a VA 
examination to determine whether the Veteran's service-connected 
disabilities rendered him unable to obtain or retain 
substantially gainful employment.  The Board acknowledges that 
the Veteran underwent a VA heart examination in November 2009 and 
a VA examination addressing his employability in March 2009.  
However, review of the November 2009 VA heart examination reveals 
that it does not comply with the Board's January 2009 remand 
directives.  Specifically, the VA examiner failed to review the 
Veteran's claims file.  In addition, although the examiner 
reported a metabolic equivalents (METs) estimation of 7-8 based 
on observation and reported history, the examiner did not perform 
METs testing by exercise testing or otherwise indicate that 
laboratory determination of METs testing could not be done for 
medical reasons.  Further, while the VA examiner provided an 
echocardiogram and reviewed a chest x-ray performed several 
months earlier, the VA examiner did not provide an 
electrocardiogram.

Although the RO worked with the Veteran to reschedule a follow-up 
VA heart examination to address the insufficiencies in the 
November 2009 VA examination, one was not completed due to the 
Veteran's repeated requests that the examination be rescheduled 
to avoid examination by a particular examiner.  Accordingly, the 
RO should provide the Veteran with new VA heart examination, 
performed by the same VA examiner who performed the November 2009 
VA examination, to determine the severity of the Veteran's 
service-connected heart disorder.  

Last, prior to its return of the Veteran's claims file to the 
Board for review, the RO failed to readjudicate the Veteran's 
claims, in compliance with the Board's remand directives.  Since 
the RO last considered the Veteran's claims, in August 2008, 
substantial evidence has been associated with the Veteran's 
claims file.  RO compliance with remand directives is not 
optional or discretionary and the Board errs as a matter of law 
when it fails to ensure remand compliance.  Stegall v. West, 11 
Vet. App. 268 (1998).  Thus, the case must be returned to the RO 
for readjudication following completion of the above-described 
development.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers, who have 
treated him for his PTSD since March 2002, to 
include Dr. Brown.  After obtaining the 
appropriate authorizations where necessary, 
the RO must obtain copies of the related 
medical records that are not already in the 
claims file, to include all private treatment 
records from Dr. Brown.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the 
RO must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that it is ultimately his 
responsibility to provide the identified 
information.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must arrange for the Veteran to 
undergo the appropriate VA examination to 
determine the current severity of his 
service-connected postoperative coarctation 
of the aorta.  The examination must be 
performed by the same VA examiner who 
conducted the November 2009 VA heart 
examination.  If the same examiner is not 
available, the RO must afford the Veteran a 
new comprehensive VA examination to determine 
the current severity of his postoperative 
coarctation of the aorta, with consideration 
of his request that the examination not be 
performed by a specific physician.  The 
entire claims file, to include a complete 
copy of the remand, must be reviewed by the 
examiner.  All pertinent symptomatology and 
findings must be reported in detail, to 
include the presence or absence of congestive 
heart failure since March 2002, and any 
evidence of cardiac hypertrophy or dilatation 
on electrocardiogram, echocardiogram, or x-
ray study, as well as the ejection fraction 
of any left ventricular dysfunction.  Any 
indicated diagnostic tests and studies, to 
include a laboratory determination of METs by 
exercise testing, an electrocardiogram, an 
echocardiogram, and an x-ray study must be 
accomplished.  With regard to the METs 
testing, the examiner must document the level 
of METs at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by exercise 
testing cannot be done for medical reasons, 
the examiner must so indicate, and an 
estimation by the medical examiner of the 
level of activity expressed in METs and 
supported by specific examples, such as slow 
stair climbing or shoveling snow, that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  All 
manifestations of the Veteran's postoperative 
coarctation of the aorta must be documented 
by the examiner.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

3.  The examination report must be reviewed 
by the RO to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims for entitlement to an increased rating 
for PTSD, entitlement to an increased 
evaluation for postoperative coarctation of 
the aorta, and entitlement to a TDIU must be 
readjudicated by the RO.  If any of the 
claims remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

Citation Nr: 0900683	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  04-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the left hip and the lumbar spine, to include as 
secondary to a service-connected shell fragment wound of the 
left thigh.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased rating for postoperative 
coarctation of the aorta, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for a shell fragment 
wound of the left thigh, Muscle Group XIII, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

6.  Entitlement to an initial compensable evaluation for a 
left thigh scar.

7.  Entitlement to a total disability rating based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2004 and January 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Winston-Salem, North Carolina (RO).  

The issues of entitlement to an increased evaluation in 
excess of 10 percent for service-connected postoperative 
coarctation of the aorta and entitlement to a total 
disability rating based on individual unemployability (TDIU) 
are addressed in the remand portion of the decision below, 
and are remanded to the RO via the Appeals Management Center 
in Washington, D.C. 




FINDINGS OF FACT

1.  In October 2008, prior to the promulgation of a decision 
by the Board, the veteran withdrew his appeal of the issues 
of entitlement to an increased evaluation in excess of 10 
percent for hypertension and entitlement to an initial 
compensable evaluation for a left thigh scar.

2.  The evidence of record demonstrates that degenerative 
joint disease of the left hip and lumbar spine is not related 
to active military service and is not proximately due to or 
the result of a service-connected shell fragment wound of the 
left thigh. 

3.  The veteran's post-traumatic stress disorder (PTSD) is 
manifested by sleep disturbance, nightmares, intrusive 
memories, irritability, anger, hypervigilance, exaggerated 
startle response, depressed affect, anxiety, depression, 
social isolation, and avoidance of trauma-related stimuli.  
The evidence of record also shows that the veteran was alert 
and fully oriented, had good grooming and hygiene, had normal 
speech, clear and logical thought processes, no suicidal or 
homicidal ideation, and no obsessional rituals that 
interfered with routine activities. 

4.  The veteran's shell fragment wound of the left thigh, 
Muscle Group XIII, is manifested by subjective complaints of 
weakness.  However, the medical evidence does not show that 
the veteran's muscle disability is moderately severe or 
severe. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issues of entitlement to an increased 
evaluation in excess of 10 percent for hypertension and 
entitlement to an initial compensable evaluation for a left 
thigh scar have been met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2008).

2.  Degenerative joint disease of the left hip and lumbar 
spine was not incurred in or aggravated by active military 
service, nor may it be presumed to have been so incurred, to 
include as secondary to a service-connected shell fragment 
wound of the left thigh.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2008). 

3.  The criteria for a disability rating in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008). 

4.  The criteria for a disability rating in excess of 10 
percent for a shell fragment wound of the left thigh, Muscle 
Group XIII have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.73, Diagnostic Code 5313 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege a specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204.

By a March 2004 rating decision, the RO granted service 
connection for a left thigh scar and assigned a 
noncompensable evaluation, effective May 7, 2003.  In April 
2004, the veteran filed a notice of disagreement with regard 
to this issue, and in October 2004, he perfected his appeal.  
By a September 2004 rating decision, the RO granted service 
connection for hypertension, and assigned a 10 percent 
evaluation, effective May 7, 2003.  In October 2004, the 
veteran filed a claim for an increased evaluation for his 
service-connected hypertension and in a January 2005 rating 
decision, the RO denied the veteran's claim.  In February 
2005, the veteran 


filed a notice of disagreement with regard to this issue, and 
in December 2006, he perfected his appeal.  However, during 
an October 2008 hearing before the Board, the veteran 
withdrew his appeal regarding these issues.  With no 
allegation of error of fact or law remaining before the 
Board, the Board does not have jurisdiction to review the 
appeals and they are dismissed.

II.  Claims on Appeal

With respect to the veteran's claims for entitlement to 
service connection for degenerative joint disease of the left 
hip and lumbar spine, to include as secondary to a service-
connected shell fragment wound of the left thigh, entitlement 
to an increased evaluation for PTSD, and entitlement to an 
increased evaluation for a shell fragment wound of the left 
thigh, muscle group XIII, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  Prior to readjudications in August 2008 
supplemental statements of the case, February 2006 and May 
2008 letters and October 2006 and November 2006 statements of 
the case satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006); Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  The letters also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA medical treatment 
records, identified private medical treatment records, and VA 
examination reports have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

A.  Service Connection Claim

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  There must be chronic disability resulting from 
any inservice occurrence of an injury or disease, and if 
there is no resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
arthritis may be presumed to have been incurred during 
service if it first became manifest to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310.  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc). 

The veteran's service medical records reveal that in October 
1969, he was hit by artillery fire in the left thigh.  The 
service medical records are negative for any complaints of or 
treatment for a left hip or lumbar spine disorder.  The 
veteran's February 1971 separation examination reveals that 
the veteran's spine and musculoskeletal system were normal.  
On a report of medical history completed at that time, the 
veteran denied any recurrent back pain.

During a March 1976 VA examination, the veteran complained of 
a weak hip.  X-rays of the pelvis and hips were normal and 
the physical examination showed normal range of motion.  No 
atrophy was noted.

An unsigned May 2003 statement from a friend of the veteran 
indicates that the veteran had trouble with his back and 
legs.  The statement reveals that the veteran did 
construction work, including climbing ladders, crawling under 
houses, lifting and carrying heavy supplies and tools, and 
bending and lifting.  The statement reports that the veteran 
had trouble pulling up with his legs and back, and that his 
legs and back had deteriorated over the years.

VA treatment records from February 2004 to August 2006 reveal 
the veteran's complaints of and treatment for left hip and 
low back pain, including chiropractic treatment.  A February 
2004 record reveals the veteran's complaints of progressive 
low back pain over the past couple of years.  He reported 
that his back was constantly sore, and that the pain was 
aggravated by heavy lifting.  He denied any back injury.  The 
diagnosis was low back pain, probably musculoskeletal in 
origin.  A February 2004 x-ray of the lunbosacral spine 
revealed osteophytosis and joint space narrowing at the L5-S1 
interspace.  An April 2004 x-ray of the lumbosacral 


spine showed degenerative changes with osteophytic spurring, 
joint space narrowing at the L5-S1 interspace, and stenosis 
at the endplates of L5-S1.  A September 2005 pain assessment 
reveals the veteran's complaints of low back pain and aching 
in the lower extremities.  A September 2005 treatment record 
also notes the veteran's complaints of low back pain for 
years.  The veteran described the pain as a sore sensation in 
the lower back with radiation into the legs.  He reported 
that the pain was aggravated by lifting objects and 
alleviated by a hot shower.  He denied any back injury and 
stated that his left leg was weaker since his inservice 
shrapnel wound.  The diagnosis was low back pain.  

An April 2006 treatment record reflects the veteran's 
complaints of chronic low back pain and a diagnosis of 
chronic low back pain secondary to degenerative disc disease.  
A May 2006 record reveals that the veteran reported that his 
back pain began 10 years earlier, and that it progressed 
since that time.  He noted that his back had always been 
weak.  He denied any radicular symptoms.  The diagnosis was 
locked lumbar facets and SI joints with some degree of 
torsion.  A March 2006 magnetic resonance imaging (MRI) scan 
of the lumbar spine showed bulging of the intervertebral disc 
at the L2-L3 and L4-L5 levels without compromise of the 
neural canal, bulging of the intervertebral disc at the L3-L4 
level with some compromise of the neural canal and thickening 
of the ligamentum flavum, and hemangioma of the L2 vertebral 
body.  A June 2006 treatment record notes that the veteran 
reported a history of intermittent low back pain when he was 
a teenager as well as bilateral calf and leg aching with 
walking.  He noted some relief with "scratching" [sic] and 
ibuprofen and stated that his pain interfered with his 
ability to work, sleep, perform daily routines, and engage in 
recreation.  The diagnosis was subluxtions at various levels 
of the lumbar and pelvic areas.

In July 2003, the veteran underwent a VA joints examination.  
The report notes the veteran's complaints of back problems 
and loss of strength in the left leg since a shell fragment 
wound in service.  The veteran complained of weakness in the 
knees and legs, and was worried that he did not have good 
circulation in the legs.  


Physical examination of the left leg revealed that the 
veteran could only raise his left leg to 40 degrees.  The 
veteran had equal muscles posteriorly in both legs.  The 
blood vessels in the feet were palpable, and the posterior 
tibials and the dorsalis pedis were both palpable.  The 
veteran reported that he worked as a mason until his legs 
became too weak, and then he went into carpentry, which he 
was still doing.  An x-ray of the left hip revealed prostatic 
calcifications, no acute bony process, very mild degenerative 
changes, osteopenic bones, and negative soft tissues.  An 
x-ray of the lumbar spine showed degenerative changes with 
osteophytic spurring, joint space narrowing at the L5-S1 
interspace, sclerosis at the endplates of L5-S1, osteopenic 
bones, and no acute bony process.  The diagnosis was 
degenerative joint disease of the left hip and lumbosacral 
spine, not caused by the shell fragment wound to the left 
thigh.

During his October 2008 hearing before the Board, the veteran 
testified that the residuals of his service-connected shell 
fragment wound to the left thigh put pressure on his back and 
lower body, and that he had a hard time getting around as a 
result.  He noted his belief that his left thigh shell 
fragment wound caused his left hip and low back problems.  He 
reported that a doctor told him that his left hip and low 
back problems were related to the shell fragment wound, but 
no one had put this opinion in writing.  

The Board finds that the evidence of record does not support 
a finding of direct or secondary service connection for 
degenerative joint disease of the left hip and lumbar spine.  
There is currently diagnosed degenerative joint disease of 
the left hip and lumbar spine.  Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  But degenerative joint disease of the left 
hip and lumbar spine was not diagnosed within 1 year of 
service discharge.  38 C.F.R. §§ 3.307, 3.309.  Importantly, 
the other evidence of record demonstrates that degenerative 
joint disease of the left hip and lumbar spine is not related 
to active service or to the veteran's service-connected shell 
fragment wound of the left thigh.  Hickson, 12 Vet. App. at 
253; Allen, 7 Vet. App. at 448.  A March 1976 x-ray of the 
pelvis and hips was normal.  Degenerative joint disease of 
the left hip and lumbar spine was not diagnosed until at 
least 2003, over 32 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  In addition, the VA examiner opined 
that the veteran's degenerative joint disease of the left hip 
and lumbar spine were not related to his left thigh shell 
fragment wound.  See Allen, 7 Vet. App. 448; see also Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the 
Board is not free to substitute its own judgment for that of 
an expert).  Further, there is no medical evidence of record 
indicating any direct relationship between the veteran's 
degenerative joint disease of the left hip and lumbar spine 
and service.  Accordingly, the probative medical evidence 
demonstrates that the degenerative joint disease of the left 
hip and lumbar spine is not related to active service or the 
service-connected left thigh shell fragment wound.  

Additionally, the veteran's testimony that his left hip and 
lumbar spine degenerative joint disease is due to his 
service-connected left thigh shell fragment wound is not 
competent evidence to establish such a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not competent to establish a medical opinion).  
Accordingly, service connection for degenerative joint 
disease of the left hip and lumbar spine is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The 


Schedule is primarily a guide in the evaluation of a 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2008).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See Massey 
v.  Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, 
appropriate when the factual findings show distinct time 
periods in which a disability exhibits symptoms that warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2007). 

i.  PTSD

By an October 2003 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent evaluation 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective May 
7, 2003.  In October 2004, the veteran filed a claim for an 
increased evaluation for his service-connected PTSD.  By a 
January 2005 rating decision, the RO denied the veteran's 
claim for an increased evaluation.  In 


February 2005, the veteran filed a notice of disagreement 
with regard to the January 2005 rating decision, and in 
December 2006, he perfected his appeal.  

The current regulations establish a general rating formula 
for mental disorders.  38 C.F.R. § 4.130.  Ratings are 
assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 
C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the diagnostic code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the American Psychiatric 
Association:  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV).  Id.

Pursuant to Diagnostic Code 9411, PTSD is rated 50 percent 
when it is productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted where 
there is objective evidence demonstrating occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, or 


effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a work-like setting; and the inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In evaluating the evidence, the Board has noted the various 
Global Assessment of Functioning (GAF) scores that clinicians 
have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See DSM-IV; 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a 
GAF score of 41-50 reveals serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  DSM-IV 
at 46-47.  

In December 2004, the veteran underwent a VA examination for 
PTSD.  The report notes his complaints of sleep disturbance, 
nightmares up to four times per week, anxiety, panic, 
confusion, exaggerated startle response, hypervigilance, 
nervousness, trouble working with others, irritability, 
anger, intrusive memories, depression, significant loss of 
energy and interest, poor concentration, and social 
isolation.  The veteran reported that he was bothered by 
crowds and that he had no friends.  He indicated that he did 
"odd jobs" and that his symptoms kept him from having a 
regular job.  He reported that he was living with his wife 
and daughter and that his daily activities included yard work 
and house projects.  He stated that he did not socialize or 
go out, that he occasionally went fishing alone, and that he 
was very isolated due to his anxiety and depression.  Mental 
status examination revealed the veteran to be neatly groomed 
and dressed with normal behavior.  The VA examiner noted that 
the veteran did not exaggerate his symptoms, and that he 
probably minimized some of them.  The veteran communicated 
well and his speech was spontaneous and logical, and was not 
pressured.  There were no flight of ideas, loose 
associations, hallucinations, delusions, or paranoia.  There 
was no suicidal or 


homicidal ideation.  The veteran's affect was depressed with 
psychomotor retardation, and he was very anxious.  He was 
also suspicious and uncomfortable.  The veteran was alert and 
fully oriented, had good judgment, poor insight, and average 
intelligence.  The diagnosis was PTSD, and a GAF score of 45 
was assigned.

In July 2008, the veteran underwent another VA PTSD 
examination.  He complained of irritability, difficulty 
getting along with others, difficulty sleeping, nightmares, 
intrusive thoughts, short temper, hypervigilance, anxiety, 
and exaggerated startle response.  He reported that he 
avoided crowds.  He also stated that he had been self-
employed his entire life and worked in the construction and 
remodeling industry, but noted that he was hardly working.  
He indicated that he lived with his wife, had a few friends, 
liked to fish, was close to his daughter, and that he did 
some chores around the house.  Mental status examination 
revealed the veteran to be alert and fully oriented, and 
casually and appropriately dressed.  There were no loose 
associations or flights of ideas.  There were no bizarre 
motor movements or tics.  The veteran's mood was tense but 
cooperative and friendly.  His affect was appropriate.  He 
denied suicidal or homicidal ideation.  There was no 
impairment of thought process or communication, and there 
were no delusions or hallucinations.  The veteran's memory 
was adequate, his insight and judgment were adequate, and his 
intellect was average.  The diagnosis was PTSD, and a GAF 
score of 50 was assigned.  The VA examiner noted that the 
veteran rarely did any work as a result of a combination of 
physical and psychiatric symptoms.  The VA examiner concluded 
that the veteran's psychiatric symptoms "result in 
significant impairment and would make employment, either 
sedentary or active, quite problematic."

During his October 2008 hearing before the Board, the veteran 
testified that he had difficulty sleeping, difficulty getting 
along with others, difficulty relating to his family, 
frequent panic attacks, depression, and interference with the 
ability to function properly.  He reported neglecting his 
personal hygiene, violent outbursts, 


and thoughts of suicide.  He also noted social isolation.  He 
indicated that he had been married for 32 years and got along 
with his wife and daughter.  His hobbies included hunting and 
fishing, and he occasionally went out to dinner.  He reported 
that he did not have many friends and that he was not 
employed.  

Based on the analysis of the evidence as outlined below, the 
Board finds that the medical evidence of record does not 
support a disability rating in excess of 50 percent for the 
veteran's service-connected PTSD.

GAF scores are a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Carpenter, 8 Vet. App. 
at 242.  The veteran's GAF scores of 45 and 50 indicate 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  See DSM-IV at 46-47.  
Although GAF scores are important in evaluating mental 
disorders, the Board must consider all the pertinent evidence 
of record and set forth a decision based on the totality of 
the evidence in accordance with all applicable legal 
criteria.  See Carpenter, 8 Vet. App. at 242.  Accordingly, 
an examiner's classification of the level of psychiatric 
impairment, by word or by a GAF score, is to be considered 
but is not determinative of the percentage VA disability 
rating to be assigned; the percentage evaluation is to be 
based on all the evidence that bears on occupational and 
social impairment.  Id.; see also 38 C.F.R. § 4.126 (2008); 
VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995). 

The veteran reported depression, anxiety, hypervigilance, 
sleep disturbance, irritability, exaggerated startle 
response, social isolation, nightmares, intrusive memories, 
panic, irritability, hypervigilance, and concentration 
difficulties.  He also reported avoidance of trauma-related 
stimuli, avoidance of crowds, and short temper.  During the 
October 2008 Board hearing, the veteran reported family 
relation problems, frequent panic attacks, neglect of his 
personal hygiene, violent outbursts, and thoughts of suicide.  
The medical evidence showed that the veteran was regularly 
cooperative, alert and fully oriented, had no impairment of 
thought 


process or communication, had no memory impairment, had no 
flight of ideas or loose associations, had no hallucinations 
or delusions, had normal speech, normal eye contact, good 
hygiene, and good judgment.  The veteran denied any homicidal 
ideations.  The medical evidence also showed that the veteran 
was depressed and tense, had a depressed affect with 
psychomotor retardation, and poor insight.  The veteran was 
self-employed his entire life in the construction and 
remodeling industry, and noted difficulty getting along with 
others.  The veteran is married and had a good relationship 
with his daughter.

With consideration of the entire record, the Board finds that 
the evidence does not show that the veteran's PTSD meets the 
criteria for the next higher disability rating of 70 percent 
pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Although the veteran reported thoughts of suicide, neglect of 
personal hygiene, and violent outbursts, there is no 
objective showing of symptoms such as obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, or effectively; 
impaired impulse control, such as unprovoked irritability and 
periods of violence; spatial disorientation, neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances, including work or a work-like 
setting.  While the veteran demonstrated difficulty 
establishing and maintaining effective social relationships, 
he has not shown an inability to do so.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, an increased rating in 
excess of 50 percent for PTSD is not warranted.  Id.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49. 

ii.  Shell Fragment Wound of the Left Thigh, Muscle Group 
XIII

The veteran's shell fragment wound of the left thigh, Muscle 
Group XIII, is currently rated as 10 percent disabling, or as 
moderate, under Diagnostic Code 5313 for injury to Muscle 
Group XIII involving the muscles of the posterior thigh group 
and hamstring complex of 2-joint muscles.  38 C.F.R. § 4.73 
Diagnostic Code 5313.  Under Diagnostic Code 5313, Muscle 
Group XIII involves the muscles of the posterior thigh and 
hamstring complex, including the biceps femoris, the 
semimembranosus, and the semitendinosus.  Functions of Muscle 
Group XIII include extension of the hip and flexion of the 
knee, outward and inward rotation of the flexed knee, acting 
with the rectus femoris and sartorius synchronizing 
simultaneous flexion of the hip and knee, and extension of 
the hip and knee by belt-over-pulley action at the knee 
joint.  38 C.F.R. § 4.73, Diagnostic Code 5313.

Muscle disabilities are rated as slight, moderate, moderately 
severe, or severe.  38 C.F.R. § 4.56 (2008).  The cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).  Slight disability of muscles requires 
indications of minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in the muscle.  38 C.F.R. § 
4.56(d)(1).  Moderate disability of muscles requires 
indications of entrance and/or exit scar, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. § 
4.56(d)(2).  Moderately severe disability of muscles requires 
indications of entrance and exit scars indicating track of 
missile through one or more muscle groups with indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side; and 
tests of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. § 
4.56(d)(3).

Severe disability of the muscles requires ragged, depressed 
and adherent scars; loss of deep fascia or muscle substance 
or soft flabby muscles in the wound area; and severe 
impairment on tests of strength, endurance, or coordinated 
movements 


compared with the corresponding muscles of the uninjured 
side.  38 C.F.R. § 4.56(d)(4).  If present, the following are 
also signs of severe muscle disability: (a) x-ray evidence of 
minute multiple scattered foreign bodies; (b) adhesion of the 
scar; (c) diminished muscle excitability on electrodiagnostic 
tests; (d) visible or measurable atrophy; (e) adaptive 
contraction of an opposing group of muscles; (f) atrophy of 
muscle groups not in the track of the missile; or (g) 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.

Service connection for a shell fragment wound of the left 
thigh was granted by an April 1976 rating decision, and a 10 
percent evaluation was assigned, effective February 3, 1976.  
A March 2004 rating decision denied the veteran's claim for 
entitlement to an increased evaluation for his shell fragment 
wound of the left thigh.  The veteran timely appealed the 
March 2004 rating decision, and in October 2004, he perfected 
his appeal.  A January 2005 rating decision again denied the 
veteran's claim for entitlement to an increased evaluation 
for his shell fragment wound of the left thigh.  The veteran 
indicated his continued disagreement with the 10 percent 
evaluation.

In July 2003, the veteran underwent a VA muscles examination.  
The veteran complained of a loss of strength in the lower 
extremities, but denied any pain in the area of the shell 
fragment wound.  Physical examination of the left leg 
revealed straight leg raising to 40 degrees by estimate, and 
right leg raising to 80 degrees by estimate.  Examination of 
the muscles of the thighs was "essentially equal, even when 
using pressure to straighten the legs . . . ."  The VA 
examiner concluded that there was no evidence that the 
muscles were injured or impaired as a result of the shell 
fragment wound, but noted that the impact of the shell 
fragment must have been fairly severe because the veteran was 
hospitalized for a long period of time.  The diagnosis was 
shell fragment wound to the upper posterior left thigh with 
residuals.

In December 2004, the veteran underwent another VA muscles 
examination.  The report notes that the veteran reported that 
he had no flare-ups of his muscle injury.  


The VA examiner found the veteran's muscle injury to be 
stable.  The veteran denied muscle pain.  Physical 
examination revealed an entry and debridement wound on the 
posterior left thigh measuring 1 1/4 inches by 1/2 inch.  
There was no tissue loss, no adhesions, no tendon damage, and 
no bone, joint, or nerve damage.  There was no sensitivity or 
tenderness to the scar.  Muscle strength was good, and there 
was no muscle herniation, no loss of muscle function, and no 
joint involvement.  The diagnosis was shrapnel fragment wound 
to muscle group XIII on the left.

In July 2008, the veteran underwent another VA muscles 
examination.  The veteran denied pain, decreased 
coordination, increased fatigability, weakness, uncertainty 
of movement, and flare-ups.  The veteran reported that both 
legs burned and that he had low back discomfort.  Physical 
examination revealed that the muscle was not injured, 
destroyed, or traversed.  There was no intermuscular 
scarring, and muscle function was normal in terms of comfort, 
endurance, and strength.  There was a scar which was 2 
centimeters (cm.) by 5 cm. on the left thigh which was not 
painful, tender to touch, or adherent.  There were not 
separate entry and exit scars.  There was no nerve damage, 
tendon damage, bone damage, muscle herniation, loss of deep 
fascia or muscle substance, or limited joint motion.  The VA 
examiner found that muscle strength was 4/4 on both the left 
(affected) and the right (unaffected) sides.  The diagnosis 
was shrapnel injury to the left thigh, muscle group XIII.  

During his October 2008 hearing before the Board, the veteran 
reported left thigh weakness, stating that his leg starts to 
tremble after standing too long.  He also noted aching in the 
leg.

The Board finds that an evaluation in excess of 10 percent 
for the veteran's service-connected shell fragment wound of 
the left thigh is not warranted.  Although the veteran 
reported left leg weakness during his October 2008 Board 
hearing, he denied pain and flare-ups.  In addition, the 
objective medical evidence of record shows that the veteran's 
muscle disability is not moderately severe.  Physical 


examination of the left lower extremity revealed no palpation 
or loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side.  Muscle 
strength tests showed 4/4 strength in both the left and the 
right leg.  Accordingly, the Board finds that the veteran's 
current symptoms are adequately compensated by the assigned 
10 percent rating for a moderate disability.  Thus, an 
increased evaluation is not warranted for the veteran's shell 
fragment wound of the left thigh.

Consideration has also been given to the potential 
application of other diagnostic codes.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no basis upon which to assign a higher evaluation than that 
currently assigned to the veteran's shell fragment wound of 
the left thigh.  Specifically, the evidence of record fails 
to demonstrate any additional muscle, tendon, bone, artery, 
or joint damage.  Therefore, a review of the record, to 
include the veteran's subjective complaints and the objective 
medical evidence, fails to reveal any additional functional 
impairment associated with the veteran's shell fragment wound 
of the left thigh to warrant consideration of other 
diagnostic codes.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49. 

iii.  Other Considerations

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  "The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with 


such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular scheduler 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  If the 
rating criteria reasonably describe the veteran's disability 
level and symptomatology, then the veteran's disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluation is adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this 
regard, the Board finds that the schedular evaluations in 
this case are adequate.  Higher compensable ratings are 
provided for certain manifestations of the service-connected 
PTSD and shell fragment wound of the left thigh, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Id.  Moreover, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology of his service-connected PTSD and shell 
fragment wound of the left thigh.  Accordingly, referral of 
these issues for consideration of an extraschedular rating is 
not warranted.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned by 
this decision for the disability at issue at any time during 
the periods pertinent to this appeal.  38 U.S.C.A. 5110 (West 
2002); see also Hart, 21 Vet. App. 505.


ORDER

The appeals as to the issues of entitlement to an initial 
compensable evaluation for a left thigh scar and entitlement 
to an increased evaluation for hypertension are dismissed.

Service connection for degenerative joint disease of the left 
hip and lumbar spine is denied.

An increased evaluation in excess of 50 percent for PTSD is 
denied.

An increased evaluation in excess of 10 percent for a shell 
fragment wound of the left thigh, Muscle Group XIII, is 
denied.


REMAND

With regard to the veteran's claim for an increased 
evaluation in excess of 10 percent for his service-connected 
postoperative coarctation of the aorta, the Board finds that 
the current medical evidence of record does not provide an 
adequate basis from which to render a decision in this 
matter.  Specifically, neither the December 2004 VA heart 
examination nor the July 2008 VA arteries, veins, and 
miscellaneous examination considered all of the pertinent 
criteria relevant to the Diagnostic Code under which the 
veteran's postoperative coarctation of the aorta is rated.  
See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2008).  Under 
these circumstances, the Board finds that an additional VA 
examination to determine the current severity of veteran's 
service-connected postoperative coarctation of the aorta is 
warranted.  

With respect to the claim of entitlement to TDIU, the appeal 
must also be remanded for a medical examination.  In 
adjudicating a claim for TDIU, VA may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture, that the veteran's disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995); Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).  VA has a duty to supplement the record by 
obtaining an examination, which includes an opinion as to 
what, if any, affect the veteran's service-connected 
disabilities have on his ability to work.  Friscia, 7 Vet. 
App. at 297; see also Beaty, 6 Vet. App. at 538.  There is no 
such medical opinion of record.  Accordingly, the RO must 
provide a medical examination as to whether the veteran's 
service-connected disabilities, alone and not in concert with 
any nonservice-connected disabilities, render the veteran 
unable to obtain or retain substantially gainful employment.   

Accordingly, the case is remanded for the following action:

1.  The RO must arrange for the veteran to 
undergo the appropriate VA examination to 
determine the current severity of his 
service-connected postoperative 
coarctation of the aorta.  The entire 
claims file, to include a complete copy of 
the remand, must be made available to the 
physician.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include a laboratory 
determination of metabolic equivalents 
(METs) by exercise testing, an 
electrocardiogram, an echocardiogram, and 
an x-ray study, must be accomplished.  
With regard to the MET testing, the 
examiner must document the level of METs 
at which dyspnea, fatigue, angina, 
dizziness or syncope develops.  If a 
laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation by the 
medical examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  All manifestations 
of the veteran's postoperative coarctation 
of the aorta must be documented by the 
examiner.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

2.  The RO must schedule the veteran for a 
VA examination to determine the impact 
that his service-connected disabilities 
have on his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 


requested study.  The examiner must elicit 
from the veteran, and record for clinical 
purposes, a full work and educational 
history.  Based on the review of the 
claims file, the examiner must provide an 
opinion as to whether the veteran is 
unable to obtain or retain employment due 
only to his service-connected 
disabilities, to include any medications 
taken for those disabilities, consistent 
with his education and occupational 
experience, irrespective of age and any 
nonservice-connected disorders.  A 
complete rationale for any opinions 
expressed must be given.  The report must 
be typed.

3.  The RO must notify the veteran that it 
is his responsibility to report for the 
scheduled examinations and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response 


received as a consequence of the actions 
taken in the paragraphs above, the claims 
must be readjudicated.  If either of the 
claims remain denied, a supplemental 
statement of the case must be provided to 
the veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review. 

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


